                                           Case 3:18-cv-06295-JD Document 19 Filed 06/18/19 Page 1 of 2




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     HARRY J. WILLIBY,                                 Case No. 18-cv-06295-JD
                                                        Plaintiff,
                                   6
                                                                                           SECOND ORDER RE IFP
                                                 v.                                        APPLICATION AND
                                   7
                                                                                           TRO/INJUNCTION MOTIONS
                                   8     MARK ZUCKERBERG, et al.,
                                                                                           Re: Dkt. Nos. 11, 15, 16
                                                        Defendants.
                                   9

                                  10

                                  11          The Court dismissed the original complaint with leave to amend, and denied the TRO
                                  12   application, in the course of reviewing plaintiff’s request to proceed in forma pauperis. 28 U.S.C.
Northern District of California
 United States District Court




                                  13   § 1915(e)(2)(B); Dkt. No. 9. Plaintiff filed an amended complaint, which again tries to state a
                                  14   First Amendment claim against defendants under 42 U.S.C. § 1983 for blocking posts on
                                  15   Facebook that violated its hate speech standards, and related conduct. Dkt. No. 10.
                                  16          The amended complaint is dismissed with prejudice with respect to the First Amendment
                                  17   and Section 1983 claim. The gravamen of the claim is that Facebook is a private entity that
                                  18   operates a public forum for speech and consequently is bound by the First Amendment’s speech
                                  19   guarantees. See, e.g., id. ¶¶ 19-20. The problem that plaintiff cannot overcome is that the First
                                  20   Amendment applies only to governmental abridgements of speech, and not to alleged
                                  21   abridgements by private companies like Facebook. Manhattan Community Access Corp. v.
                                  22   Halleck, ___ S.Ct. ___, No. 17-1702, 2019 WL 2493920, at *4 (June 17, 2019). Plaintiff’s effort
                                  23   to find a First Amendment hook in a state actor theory is not tenable. A private entity that
                                  24   provides a forum for speech does not engage in an activity that the government has traditionally
                                  25   and exclusively performed, and so does not qualify as a state actor subject to First Amendment
                                  26   constraints. Id. at *5-6. “The private entity may thus exercise editorial discretion over the speech
                                  27   and speakers in the forum.” Id. at *5.
                                  28
                                           Case 3:18-cv-06295-JD Document 19 Filed 06/18/19 Page 2 of 2




                                   1          Because no further amendment could cure this problem, the amended complaint is

                                   2   dismissed with prejudice with respect to the federal claim. Because only federal question

                                   3   jurisdiction is alleged, Dkt. No. 10 ¶ 3, the Court declines to exercise supplemental jurisdiction

                                   4   over the alleged state negligence claim, and so dismisses it without prejudice. 28 U.S.C. §

                                   5   1367(c)(3). All other pending motions are terminated.

                                   6          IT IS SO ORDERED.

                                   7   Dated: June 18, 2019

                                   8

                                   9
                                                                                                    JAMES DONATO
                                  10                                                                United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
